DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 7/20/2022 is acknowledged.
Currently, claims 1-11 are pending and examined. 
Claims 12-17 are drawn to non-elected claims and being withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 3; a citation “the pair” does not have a proper antecedent basis, unless the Applicant meant “the at least one pair of piers”. Correction is required. Claims 2-11 depending upon the rejected claim 1 are also rejected. 
Re claim 1, line 4; a citation “the pier” does not have a proper antecedent basis, unless the Applicant meant “the at least one pair of piers” or “on a pier”. Correction is required. 
Re claim 8, line 2; a citation “its” is confusing and indefinite because does not clear whether “its” referring to which structure? Clarification is required. 
Re claim 10, line 1; a citation “the wall reinforcement” does not have a proper antecedent basis. Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 6,722,357 to Shingleton.
Re claim 1: Shingleton discloses a solar tracker 10 comprising: at least one pair of piers 16 configured to be secured in the ground and defining a span between the pair 16; a bearing 20 supported on the pier 16; a torque tube 12 supported in the bearing 20 such that the bearing enables rotation of the torque tube 12 (col. 7, line 35), the torque tube 12 including a double wall thickness area 21, wherein the double wall thickness 21 area limits deflection of the torque tube 12 along the span (Figs. 1-4).
Re claim 2: wherein the torque tube 12 has a single wall thickness outside of the double wall thickness area (wherein 12 points to in Fig. 4).
Re claim 3: wherein the double wall thickness area 21 is centered on each pier 16.
Re claim 4: wherein the torque tube 12 is formed of at least two sections (e.g. wherein 12 and 21 point to).
Re claim 5: wherein the double wall thickness area 21 is centered on a joint connecting the at least two sections of the torque tube 12.
Re claim 6: where in the double wall thickness area 21 includes a sleeve (near 21) inserted into the torque tube 12.
Re claim 7: wherein one of the at least two sections (12/21 point to) includes a reduced diameter portion (wherein 12 points to is smaller than wherein 21 points to) configured to be received within the second section to form the double wall thickness area 21 of the torque tube 12.
Re claim 8: wherein the reduced diameter portion (wherein 12 points to) is swaged to reduce its diameter. The Examiner notes that the language "swaged to reduce its diameter" is considered to be product-by-process language. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 and 2173.05(p).  
Re claim 11: wherein the double wall thickness area 21 is formed at high load areas of the torque tube 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 6,722,357 to Shingleton in view of US No. 8,413,391 to Seery et al. (‘Seery’).
Re claims 9-10: Shingleton discloses basic structures for the claimed invention as stated above and further discloses wherein the wall reinforcement (at 21) is centered on each pier 16 but does not disclose expressly wherein the double wall thickness area is formed of a pair of doubler plates fastened to opposing sides of the torque tube. Seery discloses a solar tracker including a pair of piers 14/16, a torque tube 12, a pair of doubler plates 32/34 fastened to opposing sides of the torque tube 12. In view of Seery, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to provide Shingleton a pair of doubler plates fastened to opposing sides of the torque tube as suggested by Seery in order to enhance more securement and preventing the torque tube from deflecting while rotating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale